Title: To Alexander Hamilton from Gouverneur Morris, 2 November 1792
From: Morris, Gouverneur
To: Hamilton, Alexander



Paris 2d. November 1792
Dear Sir

I sent you on the twenty fifth of September my Correspondence with Mr. Short respecting the Debt of the United States to this Country. I now transmit a Letter from Mr. Le Brun with my Answer of the twenty seventh and twenty eighth of September which were not forwarded with my other Correspondence on that Subject to Mr. Jefferson. It is not necessary to make thereon any Comment.
